Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 04/20/2021. 
	In the 10/21/2020 Non-Final office action, claims 1-3, 5, 15 and 17-20 were pending and rejected and claims 4, 6-14 and 16 were withdrawn. 
	In Applicant’s 04/20/2021 Remarks and Amendments, claims 1-3, 5, 15 and 17-20 were pending and claims 4, 6-14 and 16 were withdrawn. 
	Claims 1-3, 5, 15 and 17-20 remain pending. 

Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the statement below). 
This application is in condition for allowance except for the presence of claims 4, 6-14 and 16, directed to a non-elected method of use and an election of species without traverse.  Accordingly, claims 4, 6-14 and 16 have been cancelled.

Remarks and Amendments
Claims 1-3, 5, 15 and 17-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Applicant’s 
Claims 1-3, 5, 15 were 17-20 are rejected under 35 USC 103 as being unpatentable over Panda (US 20180110861) in view of Vad (US 20090082738).  Applicant’s arguments/remarks and Declaration on 04/20/2021 were sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
	Claims 1-3, 5, 15 and 17-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        




/MICHAEL BARKER/Primary Examiner, Art Unit 1655